DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims objected to because of the following informalities:  Claim 9 recites “a first sense” in line 13 and “a second sense” in line 15. It is understood that the first sense and the second sense are rotation directions of the driven sprocket wheel and do not require a sensor input or other sensed condition. However, it is recommended that the term “sense” be replaced with “rotation direction” or a similar recitation to ensure consistency and clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Onosato (U.S. Patent No. 4,819,708) in view of Jung (U.S. Patent Application Publication No. 2015/0330144).
Regarding claim 1, Onosato discloses a drive system [FIG. 1] for use with a window covering system (5), the window covering system including a window covering mechanism (the window covering mechanism is defined by the pulleys 46, 48 and the rail 45) for operating a window covering fabric (50) and a continuous cord loop chain (44) extending below the window covering mechanism; the drive system comprising:
a motor (10) configured to operate under electrical power to rotate an output  shaft (14) of the motor (column 2, lines 64-65);

a controller for the motor (the motor is operated using the electric circuit described in column 3, lines 24-48 and column 4, lines 18-66, which reads on a controller); and
a housing for the motor, the driven wheel, and the controller (the housing is defined by box 11, switch box 13, and the connecting wire shown in Figure 1; the motor and driven wheel are housed in box 11 and the controller is housed in switch box 13), the housing including at least one opening (an opening is defined in the top of the box 11, shown in Figure 1, through which the cord 44 extends); wherein the drive system is configured to engage the continuous cord loop chain in the driven wheel (the drive system engages the cord 44 via the gears 20, 30) [FIGS. 2-4] with the continuous cord loop chain extending below the window covering mechanism through the at least one opening of the housing (as shown in Figure 1, the cord 44 extends below the window covering mechanism and into the housing through the opening defined in the top of the housing).
Onosato does not disclose that the window covering mechanism is a roller blind mechanism for raising and lowering the window covering, that the motor is a DC motor, or that the continuous cord loop chain forms a beaded chain or a ball chain.
Nonetheless, Jung discloses a drive system for a window covering system including a roller blind mechanism for raising and lowering a window covering fabric (paragraph 0033 discloses a roll type sunshade, which is also shown in Figure 1A with a configuration enabling raising and lowering), the drive system comprising a DC motor (paragraph 0104), and a continuous cord loop chain forming at least one of a beaded chain continuous cord loop and a ball chain continuous cord loop (3, paragraph 0003).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Onosato to be used in a roller blind mechanism having a ball chain cord loop and a DC motor, as taught by Jung, in order to enable manual or motorized control for a roller blind covering a window, and to ensure reliable engagement between the driven wheel and the cord loop.
Regarding claim 2, Onosato discloses that the driven wheel is a sprocket wheel (the driven wheel includes driven gear 40, which reads on a sprocket wheel given a broadest reasonable interpretation).
Regarding claim 3, Onosato discloses that the controller for the motor includes a motor controller (the main motor driving circuit D1 controls operation of the motor, which reads on the motor controller). As described with respect to claim 1 above, Jung discloses a DC motor.
Regarding claim 4, Onosato discloses a coupling mechanism (20, 30) coupling the driven wheel (40, 42) to the output shaft (14) of the motor; wherein the coupling mechanism includes an engaged configuration [FIGS. 2, 4] in which rotation of the output shaft of the motor causes rotation of the driven wheel (column 3, lines 2-13), and a disengaged configuration [FIG. 3] in which the rotation of the output shaft of the motor does not cause the rotation of the driven wheel (column 4, lines 56-62). As described with respect to claim 1 above, Jung discloses a DC motor.
Regarding claim 5, Onosato discloses that the controller may be in one of a user-control state (column 3, line 24-column 4, line 17; operation of the buttons on the switchbox 13 enable motorized control of the window covering in response to user input, which reads on a user-control state as it is defined in the context of the application) and a manual-operation state (column 5, lines 56-66), wherein the coupling mechanism is in the engaged configuration when the controller is in the user-control state (column 3, lines 56-61) and the coupling mechanism is in the disengaged configuration when the controller is in the manual-operation state (column 5, lines 56-66). Onosato does not disclose a machine-control state.
Nonetheless, Jung discloses a drive system including a controller (400a) operable in a machine-control state (paragraph 0156; the shade is driven using the piezoelectric motor and a return function is performed without user input, which reads on a machine control state).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Onosato to include the machine-control state taught by Jung, in order to provide means for automatically returning operating elements of the window covering system to a default position, so as to facilitate manual operation when a user needs to operate the shade manually, and to ensure that multiple covering systems installed in a space are aligned automatically.
Regarding claim 6, Onosato discloses a coupling mechanism (20, 30) coupling the driven wheel to the output shaft of the motor, wherein the coupling mechanism comprises one or both of a gear assembly (column 2, line 64-column 3, line 13 discloses a gear assembly formed by gears 20, 30) and a clutch. As described with respect to claim 1 above, Jung discloses a DC motor.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Onosato (U.S. Patent No. 4,819,708) in view of Jung (U.S. Patent Application Publication No. 2015/0330144), as applied to claim 1 above, and further in view of Rastegar (U.S. Patent Application Publication No. 2014/0008028).
Regarding claims 7 and 8, Onosato, as modified above, discloses a housing, but does not disclose a variable-height mounting assembly.
Nonetheless, Rastegar discloses a variable-height mounting assembly (2, 7, 8) configured to engage and tension the continuous cord loop chain while lowering the drive system during installation (paragraphs 0030, 0034), wherein the variable-height mounting assembly includes a ratchet device that prevents the drive system from rising and secures the continuous cord loop chain within the driven wheel (paragraphs 0030, 0034; the teeth 8 are pivotably coupled to the housing member 7--as the housing member is lowered in the rail member 2, the teeth define a ratchet device via the engagement with the corresponding teeth in the sidewalls of the rail member and the prevention of upward movement while allowing downward movement).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Onosato, as modified above, to include the variable-height mounting assembly taught by Rastegar, in order to provide adjustable tensioning means for the drive system so as to ensure consistent engagement between the cord and the driven wheel, and .
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication No. 2013/0180676) in view of Onosato (U.S. Patent No. 4,819,708).
Regarding claim 9, Berman discloses a drive system (100) for use with a window covering system (200), the window covering system including a window covering mechanism (250) for raising and lowering a window covering (255) and a cord (paragraph 0077 discloses a pull cord for operation of the opening device 250); the drive system comprising:
a motor (130) configured to operate under electrical power (paragraph 0045);
wherein the motor is configured to cause the window covering mechanism to raise the window covering during rotation in a first sense and is configured to cause the window covering mechanism to lower the window covering during rotation in a second sense (as shown in Figures 2A and 2B, rotation of the roller tube via the motor 130 in opposing first and second directions raises and lowers the shade 255; paragraph 0045 also discloses operation of the motor to raise and lower the shade); and
a controller (100) for the motor, wherein at given times during operation of the drive system, the controller is in one of several operating states comprising a machine-control state (paragraphs 0125 and 0129 discloses operation of the drive system according to a schedule or measured parameters without direct user input, which reads on a machine-control state) and a user-control state (paragraph 0032 discloses direct operation of the drive system/motor via user input and manual overrides, which reads on a user-control state), wherein the controller for the motor is configured to receive one or more monitored variables (via sensors 125; paragraph 0042), and wherein the controller is configured to process the one or more monitored variables to generate one or more controlled variables selected from the group consisting of intended position of the window covering and intended rolling speed of the window covering (paragraph 0045 discloses both control of the window covering position and control of a movement rate of the motor and 
Berman does not disclose that the operating cord is a continuous cord loop extending below the window covering mechanism, a driven sprocket wheel, an output shaft on the motor, or a coupling mechanism.
Nonetheless, Onosato discloses a drive system for a window covering system having a continuous cord loop chain (44) extending below a window covering mechanism [FIG. 1] comprising a motor (10) configured to operate under electrical power to rotate an output shaft (14) of the motor; a driven sprocket wheel (40, 42); and a coupling mechanism (20, 30) configured to rotate the driven sprocket wheel during rotation of the output shaft of the motor (column 3, line 49-column 4, line 17), wherein the driven sprocket wheel is configured to advance the continuous cord loop chain the in a first direction to cause the window covering mechanism to open the window covering during rotation of the driven sprocket wheel in a first sense (column 3, lines 49-63) and is configured to advance the continuous cord loop chain in a Page 3 of 74816-1871-5321.2Docket No.: AXIS0002-US-CON/125042-0133(PATENT)second direction to cause the window covering mechanism to close the window covering during rotation of the driven sprocket wheel in a second sense (column 4, lines 1-17).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Berman to include the cord loop, output shaft, driven sprocket wheel, and coupling mechanism taught by Onosato, in order to provide means for manual movement of the window covering in the event of a power failure, or if a user desires quick adjustment without motorized control.
Regarding claim 10, Berman discloses that at given times during operation of the drive system, the controller for the motor is in one of several operating states comprising the machine-control state and the user-control state, but does not disclose a manual-operation state or a coupling mechanism.
Nonetheless, Onosato discloses a controller operable in a user-control state (column 3, line 24-column 4, line 17) and a manual-operation state (column 5, lines 56-66), wherein the coupling mechanism is in an engaged configuration when the controller is in the user-control state when the controller is in the user-control state (column 3, lines 56-61) and the coupling mechanism is in a disengaged configuration when the controller is in the manual-operation state (column 5, lines 56-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Berman to include the coupling mechanism and manual-control state taught by Onosato, in order to enable operation of the window covering if power to the drive system is lost or disconnected. It further would have been obvious to have provided the coupling mechanism to be in the engaged configuration in the machine-control state, since the machine-control state disclosed by Berman relies on motorized operation--the coupling mechanism would have to be in the engaged configuration to enable motorized operation, so one of ordinary skill in the art would have modified the drive system of Berman to maintain the engaged configuration of Onosato during machine-control.
Regarding claim 11, Berman discloses that the controller for the motor is further configured to control the operation of the drive system based upon a user-programmed schedule when the controller is in the machine-control state (paragraph 0125 discloses a scheduled operation set by the user for operation of the window covering).
Regarding claim 12, Berman discloses that the controller for the motor is further configured to monitor a distance of a current position of the window covering from a set top position (215) of the window covering (paragraph 0045), wherein the intended position of the window covering comprises an intended displacement from the current position of the window covering (paragraph 0045 and Figures 2A-2B disclose a series of intended positions 220, 225, 230, a set top position 215, and incremental movement of the shade based on a measured displacement of the shade relative to a starting position; movement of the shade according to the 1/8 or 1/16 inch increments reads on control of the intended position based on intended displacement from a current position). 
Regarding claim 13.
Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (U.S. Patent Application Publication No. 2014/0008028) in view of Jung (U.S. Patent Application Publication No. 2015/0330144).
Regarding claim 14, Rastegar discloses a drive system (ECMD 1) for use with a window covering system (paragraph 0007), the window covering system including a window covering mechanism for opening and closing a window covering fabric (a curtain fabric, which reads on the window covering fabric, and the opening and closing operations are described in at least paragraph 0007) and a continuous cord loop (4) operatively connected to the window covering mechanism; the drive system comprising:
a motor (17) configured to operate under electrical power to rotate an output shaft (21) of the motor;
a driven wheel (14) coupled to the output shaft of the motor [FIG. 3] for rotating the driven wheel in first and second directions, wherein the driven wheel is configured to advance the continuous cord loop to cause the roller blind mechanism to open the window covering fabric during rotation of the driven wheel in the first direction and to advance the continuous cord loop to cause the roller blind mechanism to close the window covering fabric during rotation of the driven wheel in the second direction (paragraphs 0007 and 0036 disclose rotation of the driven wheel 14 in opposite directions and corresponding movement of the window covering in opening and closing directions) [FIGS. 6, 7];
a controller (31) for providing drive control outputs to the motor (paragraph 0037);
a housing (2, 6, 7) for the motor, the driven wheel, and the controller [FIG. 3]; and
a variable-height mounting assembly (8, 5),
wherein during installation of the drive system by a user, the drive system is configured for the user to attach the continuous cord loop to the driven wheel and for the user (the attachment of the cord loop 4 to the driven wheel 14 is shown in at least Figure 2) to adjust the height of the variable-height mounting assembly to tension the continuous cord loop and lock the continuous cord loop into the driven wheel (paragraph 0030; installing the housing compartments 6, 7 into the housing rail member 2 in combination with 
Rastegar does not disclose that the window covering system is a roller blind mechanism for raising and lowering the window covering.
Nonetheless, Jung discloses a drive system for a window covering system including a roller blind mechanism for raising and lowering a window covering fabric (paragraph 0033 discloses a roll type sunshade, which is also shown in Figure 1A with a configuration enabling raising and lowering).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Rastegar to be used in a roller blind mechanism for raising and lowering the window covering, as taught by Jung, in order to provide control for a roller blind if a user requires a roller blind instead of a horizontally moving curtain based on the size or location of the window.
Regarding claim 15, Rastegar discloses that the housing for the motor, the driven wheel, and the controller comprises a main housing (6, 7) and a housing cover (2), wherein during installation of the drive system by the user, the drive system is configured for the user to join the housing cover to the main housing to cover the driven wheel after attaching the continuous cord loop to the driven wheel (Figure 2 shows an installation step in which the cord 4 is attached to the driven wheel 14 prior to joining of the cover 2 to the main housing 6, 7).
Regarding claim 17, Rastegar discloses that the variable-height mounting assembly is configured to engage the housing to a mounting bracket (the side walls of the rail member 2) while lowering the housing relative to the mounting bracket during installation (paragraph 0030).
Regarding claim 18
Regarding claim 19, Rastegar discloses that the housing member with the first set of teeth and the mounting bracket with the second set of teeth comprise a ratchet device that prevents the housing member from rising back relative to the mounting bracket (paragraphs 0030, 0034; the teeth 8 are pivotably coupled to the housing member 7--as the housing member is lowered in the rail member 2, the teeth define a ratchet device via the engagement with the corresponding teeth in the sidewalls of the rail member and the prevention of upward movement while allowing downward movement).
Regarding claim 20, Rastegar discloses that the variable-height mounting assembly further includes a release mechanism for releasing the housing member from the ratchet device to permit the housing member to rise (paragraph 0030 discloses that the teeth 8 can be unlocked; the housing member 7 is also able to be removed laterally from the rail member 2 to release the housing member from the ratchet device).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (U.S. Patent Application Publication No. 2014/0008028) in view of Jung (U.S. Patent Application Publication No. 2015/0330144), as applied to claim 14 above, and further in view of Onosato (U.S. Patent No. 4,819,708).
Regarding claim 16, Rastegar, as modified above, discloses the driven wheel and the output shaft of the motor, but does not disclose a coupling mechanism.
Nonetheless, Onosato discloses a coupling mechanism (20, 30) including an engaged configuration [FIGS. 2, 4] in which rotation of a motor output shaft (14) causes rotation of a driven wheel (40, 42) (column 3, lines 2-13) and a disengaged configuration [FIG. 4] in which rotation of the output shaft does not cause rotation of the driven wheel (column 4, lines 56-62).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Rastegar, as modified above, to include the coupling mechanism taught by Onosato, in order to enable operation of the window covering if power to the drive system is lost or disconnected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634